ORDER

PER CURIAM: ,
Kay Elliot appeals the trial .court’s grant of summary judgment to Janet Rao, PHB Realty Company, LLC (“PHB”), and Aspen Homebuilders, LLC (“Aspen”) on her action in premises liability and ordinary negligence. In her first point on appeal, Ms. Elliot contends, that the trial court erred in granting summary judgment .to Janet Rao and PHB based on its finding that the defendants owed no .duty to Ms. Elliott because there was substantial evidence (1) that Ms. Rao and PHB owed a duty of ordinary care to Ms. Elliott, (2) that their conduct was negligent, (3) that the dangers in the home were not open and obvious, and (4) that even if Ms. Elliott should have known hot to enter the home, comparative fault rendered summary judgment for Ms. Rao and PHB improper. In her second point on appeal, Ms. Elliott argues that the trial court erred in granting summary judgment to Aspen based on its finding that Aspen owed Ms. Elliott no duty because (1) she was not a trespasser, (2) the home was not reasonably safe, '(3) Aspen was negligent, (4) the dangers of the home were not open and obvious, and (5) even if Ms. Elliott should have known not to enter the home, comparative fault rendered summary judgment for Aspen improper. Because a published opinion would have :no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).